EXHIBIT 10.20










SAN JOSE WATER COMPANY


EXECUTIVE SUPPLEMENTAL
RETIREMENT PLAN




As Amended and Restated on January 25, 2012


Effective as of January 1, 2012














--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
PAGE


 
 
 
I.
DEFINITIONS
3


 
 
 
II.
PARTICIPATION
7


 
 
 
III.
RETIREMENT BENEFIT
7


 
 
 
IV.
VESTING
13


 
 
 
V.
FUNDING NATURE OF THE PLAN
13


 
 
 
VI.
ADMINISTRATION OF THE PLAN
14


 
 
 
VII.
BENEFIT CLAIMS
15


 
 
 
VIII.
AMENDMENTS AND TERMINATION
16


 
 
 
IX.
MISCELLANEOUS
16














1

--------------------------------------------------------------------------------




THE SAN JOSE WATER COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
On July 22, 1992 the Board of Directors of the San Jose Water Company (the
“Company”) adopted the San Jose Water Company Executive Supplemental Retirement
Plan (the “Plan”). The Plan is designed to supplement the retirement income of a
designated select group of management and/or highly compensated executives of
the Company. The Plan has been amended on a number of occasions since its
adoption and was further amended and restated, effective January 1, 2008, to
conform the provisions of the plan document to the applicable requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder.


The Plan was amended in July 2009 to revise the definition of Compensation in
Section 1.11 below and was amended and restated in October 2009 to provide an
additional joint and survivor annuity form of payment for a married participant,
to clarify the benefit commencement date provisions of the plan with respect to
vested participants who separate from service prior to age 55 and to increase
the monthly retirement benefit payable to a select group of currently retired
participants.


The Plan was amended in January 2010 to (i) clarify the definition of Year of
Service for purposes of applying the benefit formula, and (ii) increase, for
each participant credited with an hour of service on or after January 1, 2010,
the one and six tenths percent (1.6%) component of the such benefit formula to
two and two tenths percent (2.2%) of his or her Final Average Compensation for
each Year of Service, whether completed on or before January 1, 2010, in excess
of 20 years (but not to exceed in total the additional number of Years of
Service necessary to reach the maximum 60% of Final Average Compensation
retirement benefit).


The Plan was amended effective January 1, 2011 to set forth the actuarial
equivalency factors that will be applied to any participant who elects to
receive his or her accrued benefit under such plan in the form of the ten year
term certain and life annuity option. Exhibit A to the Plan was also amended
effective January 26, 2011 to provide Angela Yip with an additional Year of
Service credit under the Plan.


The Plan was further amended and restated on January 25, 2012, effective as of
January 1, 2012, to (i) permit the Executive Compensation Committee as the
administrator of the Plan to delegate one or more of the day-to-day
administrative functions under the Plan to either a plan administrative
committee comprised of two or more employees of the Company or a third-party
administrator, (ii) provide the Executive Compensation Committee with the
authority to appoint the initial members of any such plan administrative
committee and further empower the Executive Compensation Committee or the
Company’s Chief Executive Officer with the authority to replace members of the
plan administrative committee from time to time, (iii) establish a formal claims
review process under the Plan and (iv) incorporate into the new restatement the
series of individual amendments made to the Plan since the date of the most
recent restatement of the Plan.



2

--------------------------------------------------------------------------------


The Plan as so amended and restated shall continue to function solely as a
so-called “top hat” plan of deferred compensation subject to the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such a plan.




I.
DEFINITIONS

Wherever used herein the following terms have the meanings indicated:
1.1    “Accrued Benefit” means, at any time, the benefit computed in accordance
with Section 3.1 (as adjusted, if applicable, pursuant to Section 3.11).
1.2    “Actuarial Equivalent” has the meaning set forth in the San Jose Water
Company Retirement Plan.
1.3     “Affiliated Company” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code.
1.4    “Beneficiary” means the person or persons entitled, pursuant to Section
3.6, to receive the Participant’s retirement benefit following his or her death.
1.5    “Benefit Commencement Date” means the date on which the payment of a
Participant's retirement benefit is to commence pursuant to Section 3.2;
provided, however, that a Participant who wishes to have his or her retirement
benefit commence on a Deferred Benefit Commencement Date following his or her
Separation from Service must comply with the applicable election procedures set
forth in Section 3.3.
1.6    “Board of Directors” means the Board of Directors of San Jose Water
Company.
1.7    “Change in Control” means a transaction involving a change in ownership
or control of SJW Corp. which constitutes a Change in Control, as such term is
defined at the relevant time in the Executive Severance Plan (or any successor
plan) or, if the Executive Severance Plan ceases to exist and is not succeeded
by another similar plan, as it was last defined in the Executive Severance Plan.
1.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.9    “Committee” means the entity or entities which administer the Plan in
accordance with the provisions of Article V hereof.
1.10    “Company” means San Jose Water Company and any successor to all or a
major portion of the assets or business of the San Jose Water Company.

3

--------------------------------------------------------------------------------


1.11    “Compensation” means, for any calendar month, the salary earned by a
Participant for such month, whether or not actually paid in that month, plus any
annual cash performance bonus that is paid to the Participant in such month plus
any portion of such bonus that would have been paid in such month in the absence
of the Participant’s deferral election or other deferred payment provision
applicable to such compensation. Any deferred cash performance bonus taken into
account as Compensation for the month in which such bonus would have been paid
in the absence of a deferral provision or election shall not again be taken into
account as Compensation in the month in which that deferred bonus is actually
paid. No other bonus or special compensation will be included, except to the
extent expressly provided otherwise, in accordance with the applicable
provisions of Code Section 409A, by the Committee administering this Plan.
1.12    “Credited Service” has the meaning set forth in the San Jose Water
Company Retirement Plan.
1.13    “Death Benefit” has the meaning set forth in Section 3.10 of the Plan.
1.14    “Deferred Benefit Commencement Date” means a date, later than the normal
Benefit Commencement Date determined under Section 3.2, on which the
Participant’s retirement benefit under Article III is to commence pursuant to a
timely deferral election made by such Participant pursuant to Section 3.3 of the
Plan.
1.15     “Early Retirement Date” means the first day of the month coinciding
with or next following the date when a Participant has both attained the age of
fifty-five (55) years and completed at least ten (10) years of Credited Service
with the Company.
1.16    “Eligible Employee” means any officer of the Company or any other
Employee who:
(a)     first commenced status as an Employee before March 31, 2008; and
(b)    is part of a select group of management or an otherwise highly
compensated employee, as determined by the Committee in accordance with
applicable ERISA standards.
1.17    “Employee” means an individual for so long as he or she is in the employ
of at least one member of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.

4

--------------------------------------------------------------------------------


1.18    “Employer Group” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations.
1.19    “Executive Severance Plan” means SJW Corp. Executive Severance Plan, as
amended from time to time.
1.20    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
1.21    “Final Average Compensation” means, on any date, a Participant’s average
monthly Compensation (as such Compensation is determined for each month in
accordance with Section 1.11 above) for that consecutive thirty-six (36)
calendar month period within the last one hundred twenty (120) consecutive
calendar months ending on or immediately prior to such measurement date during
which such average Compensation is the highest.
1.22    “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following the date when a Participant attains sixty-five
(65) years of age.
1.23    “Participant” means an Eligible Employee selected by the Committee to
participate in the Plan; provided, however, that such individual shall not
commence actual participation in the Plan or otherwise accrue benefits under the
Plan until the date determined under Article II.
1.24     “Plan” means the San Jose Water Company Executive Supplemental
Retirement Plan, as set forth in this document and in any amendments from time
to time made hereto.
1.25    “Qualified Joint and Survivor Annuity” has the meaning set forth in
Section 9.01 of the San Jose Water Company Retirement Plan.
1.26    “Qualified Preretirement Survivor Annuity” means the annuity benefit
payable to the surviving spouse of a deceased Participant in accordance with the
terms and conditions of Section 3.9 of the Plan.
1.27    “Retirement Benefit” means the monthly retirement benefit payable under
this Plan, calculated in accordance with Article III.
1.28     “San Jose Water Company Retirement Plan” means the San Jose Water
Company Retirement Plan, a tax-qualified defined benefit pension plan under Code
Section 401(a) which was adopted November 1, 1950, as such plan may be amended
and restated from time to time.

5

--------------------------------------------------------------------------------


1.29     “Single Life Annuity” has the meaning set forth in the San Jose Water
Company Retirement Plan.
1.30    “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee’s right to
reemployment with one or more members of the Employer Group is provided either
by statute or contract; provided, however, that in the event of an Employee’s
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than six (6) months and that causes such individual to be unable to
perform his or her duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Employee’s right to reemployment is
not provided either by statute or contract, then such Employee will be deemed to
have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.
1.31    “SJW Corp.” means SJW Corp., a California corporation which is the
corporate parent of the Company, or any successor to all or a major portion of
the assets or business of the SJW Corp.
1.32    “Specified Employee” means a “key employee” (within the meaning of that
term under Code Section 416(i)), as determined by the Executive Compensation
Committee of SJW Corp. in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis to all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified on
December 31 of each calendar year and shall have that status or the twelve
(12)-month period beginning on April 1 of the following calendar year.
1.33    “Ten Year Certain and Life Option” has the meaning set forth in Section
3.5.
1.34     “Year of Service” means a Year of Credited Service, as defined and
calculated in accordance with Section 2.74 of the March 31, 2008 restatement of
the San Jose Water Company Retirement Plan (or any predecessor version of such
plan).

6

--------------------------------------------------------------------------------


II.
PARTICIPATION

Each Eligible Employee selected by the Committee for participation in the Plan
shall be promptly notified by the Company in writing of such selection and shall
become a Participant in the Plan on the first day of the first calendar month
next following the date of his or her selection for participation by the
Committee or such later date as the Committee shall specify, as set forth in the
notification from the Company.
III.
RETIREMENT BENEFIT

3.1    Retirement Benefit Formula. The actual Retirement Benefit to be paid
under this Plan to a vested Participant beginning on his or her Benefit
Commencement Date determined in accordance with Section 3.2 shall be calculated
on the basis of the following formula for determining a Participant’s normal
retirement benefit and shall be adjusted so that it is the Actuarial Equivalent
of such normal retirement benefit after taking into account any Benefit
Commencement Date prior to the Participant’s Normal Retirement Date and/or any
form of payment other than a Single Life Annuity for the Participant:
-    The normal retirement benefit is a Single Life Annuity for the Participant
commencing on his or her Normal Retirement Date in a monthly dollar amount equal
to two and two tenths percent (2.2%) of the Final Average Compensation of such
Participant multiplied by his or her Years of Service (including any partial
Year of Service determined in accordance with Section 2.74 of the San Jose Water
Company Retirement Plan, but not to exceed twenty (20) Years of Service in
total) plus one and one-tenth percent (1.1%) of the Final Average Compensation
of such Participant multiplied by his or her Years of Service in excess of 20
years (including any partial Year of Service determined in accordance with
Section 2.74 of the San Jose Water Company Retirement Plan, but not to exceed an
additional ten (10) years in total), up to a total not to exceed fifty-five
percent (55%) of such Participant’s Final Average Compensation; less the monthly
retirement benefit payable to such Participant from the San Jose Water Company
Retirement Plan. However, the following percentage increases shall be in effect
with respect to such benefit formula:
(a)    The one and one-tenth percent (1.1%) and fifty-five percent (55%) of
Final Average Compensation percentages of such formula shall be increased to one
and six tenths percent (1.6%) and sixty percent (60%) of Final Average
Compensation respectively for Participants who are credited with an Hour of
Service, as defined in the San Jose Water Company Retirement Plan, on or after
November 1, 1999.
(b)    For each Participant credited with an Hour of Service, as defined in the
San Jose Water Company Retirement Plan, on or after January 1, 2010, the one and
six tenths percent (1.6%) component of the revised benefit formula in
subparagraph (a) above shall be further increased to two and two tenths percent
(2.2%) of Final Average Compensation for each Year of Service, whether completed
on or before January 1, 2010, in excess of 20 years

7

--------------------------------------------------------------------------------


(including any partial Year of Service determined in accordance with Section
2.74 of the San Jose Water Company Retirement Plan, but not to exceed in total
the additional number of Years of Service necessary to reach the maximum 60% of
Final Average Compensation retirement benefit). Accordingly, the maximum
retirement benefit for any such Participant under the Plan shall continue to be
limited to sixty percent (60%) of his or her Final Average Compensation.
The amount of the offset for the monthly retirement benefit paid from the San
Jose Water Company Retirement Plan shall be calculated on the basis of the
single life monthly annuity under such Plan commencing on the Participant’s
Normal Retirement Date which is the Actuarial Equivalent of his or her normal
retirement benefit under such plan.
3.2    Benefit Commencement Date. The following provisions shall govern the date
on which a vested Participant’s Retirement Benefit as calculated under Section
3.1 shall commence, subject to the elective deferral provisions of Section 3.3
and the mandatory deferral provisions of Section 3.12. In the absence of any
deferral effected pursuant to Section 3.3 or 3.12, such date shall constitute
the Participant’s Benefit Commencement Date under the Plan.
(a)        The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs on or after satisfying the requirements for a
Normal Retirement Date shall be the first day of the first calendar month
following such Separation of Service. The monthly retirement benefit which shall
commence at that time shall be in the amount calculated under Section 3.1 and
payable in the form of a Single Life Annuity. There shall be no actuarial
increase to the dollar amount of the Participant’s monthly retirement benefit
should the Benefit Commencement Date occur after his or her Normal Retirement
Date.
(b)        The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs on or after satisfying the requirements for an
Early Retirement Date but before his or her Normal Retirement Date shall be the
first day of the first calendar month following such Separation from Service.
The monthly retirement benefit which shall commence at that time under Section
3.1 shall be payable in the form of a Single Life Annuity. However, the dollar
amount of that monthly retirement benefit as calculated pursuant to Section 3.1
shall be reduced for the commencement of such benefit before the Participant’s
Normal Retirement Date in accordance with the early retirement reduction factors
set forth in the San Jose Water Company Retirement Plan as in effect on the
Benefit Commencement Date.
(c)        The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs before satisfying the requirements for an Early
Retirement Date shall be the first day of the first calendar month following the
later of (i) such Participant’s attainment of age fifty five (55) or (ii) the
date of his or her Separation from Service. The monthly retirement benefit which
shall commence at that time under Section 3.1 shall be payable in the form of a
Single Life Annuity. However, the dollar amount of that monthly retirement
benefit as calculated pursuant to Section 3.1 shall be reduced, in accordance
with the early retirement reduction factors set forth in the San Jose Water
Company Retirement Plan as in effect on the Benefit Commencement Date, should
such retirement benefit commence before the Participant’s Normal Retirement
Date.

8

--------------------------------------------------------------------------------


3.3    Election of Deferred Benefit Commencement Date. The following provisions
shall govern any election by a Participant to receive his or her Retirement
Benefit on a Deferred Benefit Commencement Date that is later than the date on
which his or her Retirement Benefit would otherwise commence in accordance with
Section 3.2:
(i)    An Eligible Employee participating in the Plan during the 2007 calendar
year may elect a Deferred Benefit Commencement Date at any time on or before
December 31, 2007 by filing the appropriate deferral election form with the
Committee.


(ii)    An Eligible Employee who is first selected for participation in the Plan
after December 31, 2007 may elect a Deferred Benefit Commencement Date by filing
the appropriate election form with the Committee at any time prior to the date
his or her participation in the Plan becomes effective, but in no event later
than thirty (30) days after his or her selection date.


(iii)    Should a Participant wish at any time after December 31, 2008 to change
the Benefit Commencement Date in effect for him or her pursuant to Section 3.2
(or any Deferred Benefit Commencement Date in effect for him or her at that time
under this Section 3.3) to a later Deferred Benefit Commencement Date, then such
Participant must file the appropriate deferral election form with the Committee
at least twelve (12) months prior to the Benefit Commencement Date or Deferred
Benefit Commencement Date in effect at the time for the Participant, and the
deferral election shall in no event become effective or otherwise have any force
or applicability until the expiration of the twelve (12)-month period measured
from the date such election is filed with the Committee. Accordingly, the new
deferral election shall become null and void should the Participant’s
pre-existing Benefit Commencement Date or Deferred Commencement Date occur
within that twelve (12)-month period. The new Deferred Benefit Commencement Date
elected by the Participant must be a date that is at least five (5) years later
than the date on which the Participant’s Retirement Benefit would have otherwise
commenced in the absence of the new deferral election.


3.4    Alternative Form of Benefit Payment. In lieu of the Single Life Annuity
in which a Participant is to receive as his or her Retirement Benefit, the
Participant may elect an alternative form of benefit payment in accordance with
the following requirements:
(i)    A Participant who is married on his or her Benefit Commencement Date (or
any Deferred Benefit Commencement Date in effect for him or her in accordance
with the provisions of Section 3.3) may elect to receive his or her Retirement
Benefit in the form of the Qualified Joint and Survivor Annuity, provided such
election is made in accordance with the applicable requirements of subparagraph
(iv) below.
(ii)    A Participant who is married on his or her Benefit Commencement Date (or
any Deferred Benefit Commencement Date in effect for him or her in accordance
with the provisions of Section 3.3) may elect to receive his or her Retirement
Benefit in the form of a reduced joint and survivor annuity that provides an
annuity for the life of the Participant and a survivor annuity for the life of
his or her spouse that is equal to 75% of the amount of the annuity payable
during the Participant’s lifetime (the “Joint and 75% Survivor Annuity”),
provided such election is made in accordance with the applicable requirements of
subparagraph (iv) below.
            

9

--------------------------------------------------------------------------------


(iii)    A Participant, whether or not married on his or her Benefit
Commencement Date (or any Deferred Benefit Commencement Date in effect for him
or her in accordance with the provisions of Section 3.3), may elect to receive
his or her Retirement Benefit in the form of the Ten Year Certain and Life
Option, provided such election is made in accordance with the applicable
requirements of subparagraph (iv) below.
(iv)    Provided the Qualified Joint and Survivor Annuity, the Joint and 75%
Survivor Annuity and the Ten Year Certain and Life Option are each the Actuarial
Equivalent of the Single Life Annuity payable to the Participant hereunder, the
Participant may elect any of those alternative forms of payment by filing the
appropriate election form with the Committee at any time prior to the Benefit
Commencement Date or Deferred Benefit Commencement Date in effect for such
Participant. In the event that the Qualified Joint and Survivor Annuity, the
Joint and 75% Survivor Annuity or the Ten Year Certain and Life Option is not
the Actuarial Equivalent of the Single Life Annuity payable to the Participant
hereunder, then the Participant’s election of the alternative form of payment
which is not such an Actuarial Equivalent shall be subject to the following
limitations:
-     Participant must elect the alternative form of benefit by filing the
appropriate benefit election form with the Committee at least twelve (12) months
prior to the Benefit Commencement Date or Deferred Benefit Commencement Date in
effect at the time for the Participant, and the benefit election shall in no
event become effective or otherwise have any force or applicability until the
expiration of the twelve (12)-month period measured from the date such election
is filed with the Committee. Accordingly, the benefit election shall become null
and void should the Participant’s Benefit Commencement Date or Deferred
Commencement Date occur within that twelve (12)-month period. As part of the
benefit election process, the Participant must designate a new Benefit
Commencement Date that is at least five (5) years later than the date on which
the Participant’s Retirement Benefit would have otherwise commenced in
accordance with the Benefit Commencement Date or Deferred Benefit Commencement
Date in effect for the Participant immediately prior to the filing of his or her
benefit election.


(v)    For purposes of determining whether the Qualified Joint and Survivor
Annuity or the Joint and 75% Survivor Annuity is the Actuarial Equivalent of the
Single Life Annuity payable to the Participant, any subsidy provided with
respect to the Qualified Joint and Survivor Annuity or the Joint and 75%
Survivor Annuity shall not be taken into account, provided the annual lifetime
benefit payable thereunder to the Participant is not greater than his or her
annual lifetime benefit under the Single Life Annuity, and the annual lifetime
benefit payable to the survivor is not greater than the annual lifetime benefit
payable to the Participant under such Qualified Joint and Survivor Annuity or
the Joint and 75% Survivor Annuity. For purposes of determining whether the Ten
Year Term Certain and Life Option is the Actuarial Equivalent of the Single Life
Annuity Payable to the Participant, the actuarial reduction factors set forth in
attached Schedule I shall be utilized, with the appropriate factor (with any
requisite interpolation) for the Participant’s age at the time such Ten Year
Term Certain and Life Option commences to be applied to the dollar amount of the
monthly pension that would otherwise be payable to the Participant at that time
in the form of the Single Life Annuity. In no event,

10

--------------------------------------------------------------------------------


however, will the Qualified Joint and Survivor Annuity, the Joint and 75%
Survivor Annuity or the Ten Year Certain and Life Option be deemed for purposes
of subparagraph (iv) above to be the Actuarial Equivalent of the Single Life
Annuity payable to the Participant hereunder, if the scheduled date for the
first annuity payment under such alternative form of payment is other than the
Benefit Commencement Date or Deferred Benefit Commencement Date in effect at the
time for the Participant.
(vi)     A benefit election made under this Paragraph 3.4 by a Participant who
is married on such date is not subject to spousal consent.
3.5    Ten Year Certain and Life Option. A Participant who elects the Ten Year
Certain and Life Option shall receive his or her Retirement Benefit in the form
of a monthly annuity over his or her lifetime. If the Participant dies before
one hundred and twenty (120) monthly payments (hereinafter referred to as the
“period certain”) have been made, the Participant’s designated Beneficiary or
Beneficiaries shall be entitled to share equally in the Participant’s monthly
retirement benefit for the remainder of such period certain. A Participant
electing to receive his or her Retirement Benefit in such form must designate,
as described in Section 3.6, one or more Beneficiaries to receive any remaining
payments under the Plan after his or her death. If the Participant and the
designated Beneficiary or Beneficiaries die within the period certain, the
remaining payments shall be made to the estate of the designated Beneficiary who
last received a payment under this Section 3.5.
3.6    Beneficiary Designation. The Beneficiary designation of a Participant who
elects to receive his or her Retirement Benefit in the form of a Ten Year
Certain and Life Option shall be made on a form prepared by, and delivered to,
the Committee prior to the Benefit Commencement Date or Deferred Benefit
Commencement Date in effect for that benefit. The Participant may revoke or
change the designation at any time prior to the applicable Benefit Commencement
Date by delivering a subsequent form to the Committee.
3.7    Calculation of Alternative Forms of Benefits. The amount of all benefit
payment forms specified in Section 3.4 shall be determined in accordance with
the provisions of the San Jose Water Company Retirement Plan and, to the extent
applicable, the actuarial equivalency factors set forth in attached Schedule I
for any benefit paid in the form of the Ten Year Certain and Life Annuity
Option.
3.8    Retiree Increases.
(a)    1998 Retiree Benefit Increase. Subject to a ten percent (10%) maximum
benefit increase, the monthly pension of each Participant (or Beneficiary in the
case of a deceased Participant) shall be increased 0.138889% for each month or
partial month which has elapsed from the date of the initial payment of
retirement benefits to each Participant (or Beneficiary), up to and including
February 28, 1998.

11

--------------------------------------------------------------------------------


(b)        2002 Retiree Benefit Increase. Subject to a ten percent (10%) maximum
benefit increase, the monthly pension of each Participant (or Beneficiary in the
case of a deceased Participant) shall be increased 0.212766% for each month or
partial month which has elapsed from (i) the later of the date of the initial
payment of benefits or March 1, 1998 to (ii) January 31, 2002.
3.9    Qualified Preretirement Survivor Annuity. If a married Participant dies
after his or her Retirement Benefit has vested but before the Benefit
Commencement Date or Deferred Benefit Commencement Date in effect for such
benefit, then the Participant's surviving spouse will be entitled to a Qualified
Preretirement Survivor Annuity in accordance with this Section 3.9.
(a)        The Qualified Preretirement Survivor Annuity will become payable on
the later of (1) the first day of the month coinciding with or next following
the Participant's death or (2) the earliest date on which the Participant would
have been eligible to receive a Qualified Joint and Survivor Annuity under the
Plan (disregarding any Deferred Benefit Commencement Date election the
Participant may have outstanding under Section 3.3 at the time of his or her
death).
(b)        The Qualified Preretirement Survivor Annuity will be in a dollar
amount equal to fifty percent (50%) of the amount the Participant would have
received had his or her Separation from Service occurred on the day before his
or her death and he or she had elected the Qualified Joint and Survivor Annuity
as his or her form of benefit payment. In the case of a vested Participant who
dies on or before the earliest date on which he or she would have been eligible
to receive a Qualified Joint and Survivor Annuity, the amount of the Qualified
Preretirement Survivor Annuity will be computed as though the Participant had
survived until he or she was first eligible to receive a Qualified Joint and
Survivor Annuity, retired at that time with an immediate Qualified Joint and
Survivor Annuity, and died the next day.
3.10    Death Benefit. If a Participant who is unmarried at the time dies after
his or her Retirement Benefit has vested but before the Benefit Commencement
Date or Deferred Benefit Commencement Date in effect for such benefit, then such
Participant's Beneficiary shall be entitled to a Death Benefit in accordance
with this Section 3.10.
(a)        The Death Benefit will become payable on the later of (1) the first
day of the month coinciding with or next following the Participant's death or
(2) the earliest date on which the Participant would have been eligible to
receive his or her Retirement Benefit (disregarding any Deferred Benefit
Commencement Date election the Participant may have outstanding under Section
3.4 at the time of his or her death).
(b)        The Death Benefit will be in a monthly dollar amount equal to the
monthly retirement benefit the Participant would have received under the Plan
had his or her Separation from Service occurred on the day before the
Participant's death and he or she had elected to receive the optional form of
benefit described in Section 3.5 of the Plan. In the case of a vested
Participant who dies on or before the earliest date that such Participant would
have been eligible to receive his or her Retirement Benefit, the amount of the
Death Benefit will be computed as though the Participant had survived until he
or she was first eligible to receive a

12

--------------------------------------------------------------------------------


retirement benefit, retired at that time and elected to receive the optional
form of benefit described in Section 3.5 of the Plan, and died the next day.
3.11    Adjustments to Benefits. The benefit calculated in accordance with the
provisions of this Article III shall, with respect to each Participant
referenced in Exhibit A, be subject to the specific adjustments set forth in
Exhibit A with respect to that Participant.
3.12    Mandatory Deferral of Payments. Notwithstanding any provision to the
contrary in this Article III or any other article in the Plan, a vested
Participant’s Retirement Benefit shall not commence under this Plan prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his or her Separation from Service or (ii) the date of his or her death, if the
Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all monthly retirement payments
deferred pursuant to this Section 3.12 shall be paid in a lump sum to the
Participant, and the remaining monthly retirement payments due under the Plan
shall be paid in accordance with the normal payment dates specified for them
herein.
IV.
VESTING

4.1    Normal Vesting. A Participant shall vest in his or her Accrued Benefit
upon completion of Years of Service as follows:
Years of Service
Vested Percentage
Less than 10
None
10 or More
100%



4.2    Change in Control Severance Vesting. Notwithstanding Section 4.1, a
Participant’s Accrued Benefit shall immediately become 100% vested if such
Participant becomes entitled to a severance benefit under the Executive
Severance Plan by reason of a qualifying termination of his or her Employee
status thereunder.
V.
FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company, and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds. Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company. The
foregoing notwithstanding, the Company may fund the Plan with Board approval at
any time, and the Company shall in the event of a Change in Control arrange for
the funding, immediately before the effective date of that Change in Control, of
all the Accrued Benefits under the Plan through a trust which satisfies the
requirements of Revenue Procedure 92-64 and/or such other statutory or
regulatory requirements as are necessary to assure that Participants are not
subject to Federal income

13

--------------------------------------------------------------------------------


taxation on either their Accrued Benefits or amounts contributed to such trust
before their receipt of such benefits or assets.
VI.
ADMINISTRATION OF THE PLAN

6.1    The Plan shall be administered by the Executive Compensation Committee of
the Board of Directors of SJW Corp. The Executive Compensation Committee may
delegate one or more of its administrative duties and responsibilities under the
Plan to (i) a plan administrative committee comprised of two or more employees
of the Company (the “Designated Plan Committee”) appointed to the Designated
Plan Committee by the Executive Compensation Committee or (ii) a third-party
plan administrator selected by the Executive Compensation Committee. If the
Designated Plan Committee is delegated authority under the Plan, the members of
that Designated Plan Committee may thereafter be comprised of employees of the
Company appointed by either the Executive Compensation Committee or the
Company’s Chief Executive Officer. The Executive Compensation Committee, the
Designated Plan Committee and any third-party administrator shall each, in
carrying out the respective administrative duties and responsibilities delegated
to them under the Plan, be referred to in this document as the Committee and
each may, to the extent such authority is within the scope of the respective
duties and responsibilities delegated to it under the Plan, have full and
complete authority to administer the Plan, including (without limitation) the
following:
(a)        selecting the Eligible Employees who are to participate in the Plan,
(b)        compiling and maintaining all records necessary in connection with
the Plan;
(c)        determining the amount (if any) of the benefits payable under the
Plan to a Participant or his or her spouse or Beneficiary;
(d)         authorizing the payment of all benefits under the Plan as they
become due and payable under the Plan;
(e)        reducing or otherwise adjusting amounts payable under the Plan if
payments are made in error;
(f)        performing any administrative duties or responsibilities under any
grantor trust agreement for the Plan;
(g)         administering the benefit claims process under the Plan; and
(h)        engaging such legal accounting and other professional services as it
may deem proper.
6.2    Decisions by the Committee shall be final and binding upon all parties.

14

--------------------------------------------------------------------------------


6.3    The members of the Executive Compensation Committee or the Designated
Plan Committee shall serve without compensation, but all benefits payable under
the Plan and all expenses properly incurred in the administration of the Plan,
including all expenses properly incurred by the Executive Compensation Committee
or the Designated Plan Committee in exercising its duties under the Plan, shall
be borne by the Company.
VII.
BENEFIT CLAIMS

7.1    Claims Procedure. No application is required for the payment of benefits
under the Plan. However, if any Participant (or spouse or Beneficiary) believes
he or she is entitled to a benefit from the Plan which differs from the benefit
determined by the Committee, then such individual may file a written claim for
benefits with the Committee. Each claim shall be acted upon and approved or
disapproved within ninety (90) days following receipt by the Committee.
7.2    Denial of Benefits. In the event any claim for benefits is denied, in
whole or in part, the Committee shall notify the claimant in writing of such
denial and of his or her right to a review by the Committee and shall set forth,
in a manner calculated to be understood by the claimant, specific reasons for
such denial, specific references to pertinent provisions of the Plan on which
the denial is based, a description of any additional material or information
necessary to perfect the claim, an explanation of why such material or
information is necessary, and an explanation of the review procedure.
7.3    Review.
(a)    Any person whose claim for benefits is denied in whole or in part may
appeal to the Committee for a full and fair review of the decision by submitting
to the Committee, within ninety (90) days after receiving written notice from
the Committee of such denial, a written statement:
a.    requesting a review by the Committee of his or her claim for benefits;
b.    setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and
c.    setting forth any issues or comments which the claimant deems pertinent to
his or her claim.
(b)    The Committee shall act upon each such appeal within sixty (60) days
after receipt of the claimant’s request for review by the Committee, unless
special circumstances require an extension of time for processing. If such an
extension is required, written notice of the extension shall be furnished to the
claimant within the initial sixty (60)-day period, and a decision shall be
rendered as soon as possible, but not later than one hundred twenty (120) days
after receipt of the initial request for review. The Committee shall make a full
and fair review of each such appeal and any written materials submitted by the
claimant or the Company in connection therewith and may require the Company or
the claimant to submit such additional facts, documents or other evidence as the
Committee may, in its sole discretion, deem

15

--------------------------------------------------------------------------------


necessary or advisable in making such a review. On the basis of its review, the
Committee shall make an independent determination of the claimant’s eligibility
for benefits under the Plan. The decision of the Committee on any benefit claim
shall be final and conclusive upon all persons.
(c)    Should the Committee deny an appeal in whole or in part, the Committee
shall give written notice of such decision to the claimant, setting forth in a
manner calculated to be understood by the claimant the specific reasons for such
denial and specific reference to the pertinent Plan provisions on which the
decision was based. The notice shall also include a statement that the claimant
has a right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 (as amended from time to time).
VIII.
AMENDMENTS AND TERMINATION

8.1    The Board of Directors reserves the power at any time to terminate this
Plan and to otherwise amend any portion of the Plan other than this Article VII;
provided, however, that no such action shall (i) reduce any Accrued Benefit (or
any benefit hereunder based thereon) as of the date of such action or (ii)
adversely affect a Participant's right to continue to vest in such Accrued
Benefit in accordance with the terms of the Plan in effect immediately prior to
such action.
8.2    Notice of termination or amendment of the Plan, pursuant to Section 8.1,
shall be given in writing to each Participant and beneficiary of a deceased
Participant.
8.3    No amendment or termination of the Plan shall affect or modify the
benefit commencement date provisions or form of payment provisions in effect
under Article III immediately prior to such amendment or termination, and such
amendment or termination shall not result in any accelerated payment of the
retirement benefits accrued under the Plan.
IX.
MISCELLANEOUS

9.1    The headings and subheadings of this instrument are inserted for
convenience of reference only and are not to be considered in the construction
of this Plan. Wherever appropriate, words used in the singular may include the
plural, plural may be read as the singular and the masculine may include the
feminine.
9.2    The instrument creating the Plan shall be construed, administered, and
governed in all respects in accordance with the laws of the State of California
to the extent not preempted by ERISA. If any provision of this Plan shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions shall continue to be fully effective.
9.3    Participation in this Plan shall not give to any employee the right to be
retained in the employ of the Company nor any right or interest in this Plan
other than is herein specifically provided.

16

--------------------------------------------------------------------------------


9.4    Any payment to a Participant or beneficiary or the legal representative
of either, in accordance with the terms of this Plan shall to the extent thereof
be in full satisfaction of all claims such person may have against the Company
hereunder, which may require such payee, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Company.
9.5    This Plan is intended to qualify for exemption from Articles II, III, and
IV of ERISA, as amended, as an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
such Act, and shall be so interpreted.
9.6    Benefits under this Plan shall not be alienated, hypothecated or
otherwise encumbered, and to the maximum extent permitted by law such benefits
shall not in any way be subject to claim of creditors or liable to attachment,
execution or other process of law.
9.7    If an individual entitled to receive retirement benefits is determined by
the Committee or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they shall be paid to the duly appointed and acting
guardian, if any, and if no such guardian is appointed and acting, to such
person as the Committee may designate. Such payment shall, to the extent made,
be deemed a complete discharge for such payments under this Plan.
9.8    If the Committee is unable due to unforeseen circumstances to make the
determinations required under this Plan in sufficient time for the Company to
make payments when due hereunder, the Company shall make the payments
immediately upon the completion of the Committee’s determinations, with interest
at a reasonable rate from the due date, and may, at its option, make provisional
payments, subject to adjustment, pending such determination.
9.9    For purposes of this Plan, actuarial equivalents shall be determined on
the basis of mortality tables and interest factors most recently employed for
the purpose of the San Jose Water Company Retirement Plan.
IN WITNESS WHEREOF, San Jose Water Company has caused its authorized officers to
execute this instrument in its name and on its behalf.
SAN JOSE WATER COMPANY
 
By:    /s/W. Richard Roth    
W. Richard Roth
 
Title:    President and Chief Executive Officer


 
Dated:    January 27,     2012    




17

--------------------------------------------------------------------------------


EXHIBIT A
TO
THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
AS AMENDED AND RESTATED ON JANUARY 25, 2012
EFFECTIVE AS OF JANUARY 1, 2012
(a)    In computing John Weinhardt's benefit under Section 3.1 of the Plan, he
shall receive an additional eight and one quarter tenths of one percent (0.825%)
of Final Average Compensation for each year of service as President and Chief
Executive Officer of the Company. In addition, Mr. Weinhardt shall be entitled
to a supplemental benefit of payment of $225,000, which shall be fully vested
upon his retirement and payable in equal monthly installments over the
thirty-six (36) month period beginning August 1, 2002 and ending July 31, 2005.
(b)    If Barbara Y. Nilsen retires on March 1, 1998, then the benefit to which
she is entitled under Sections 3.1 and 3.2 of the Plan shall be increased by
$40,000 in the first year, $30,000 in the second year, and $20,000 in the third
year of retirement.
(c)    In computing Frederick Meyer's benefit under Sections 3.1 and 3.2 of the
Plan, he shall receive an additional two and one-half (2 1/2) Years of Service
credit and shall be deemed to be 2 1/2 years of age older at the time he
retires.
(d)    In computing the benefits under Article III for any Participant who
becomes entitled to a severance benefit under the Executive Severance Plan by
reason of a qualifying termination of Employee status after a Change in Control,
such Participant shall be credited with an additional number of Years of Service
and years of age equal to the number of years of cash severance benefits to
which such Participant is entitled under the Severance Plan (or if the severance
benefit is paid in a lump sum, the number of years of salary or compensation on
which such lump sum severance payment is based). In no event, however, shall any
benefit be payable hereunder earlier than it otherwise would have been paid in
the absence of such additional Years of Service and age credits.
(e)    If W. Richard Roth terminates Employee status before his Normal
Retirement Date, the benefit to which he is entitled under Section 3.2 of the
Plan shall be the full annual amount computed in accordance with Section 3.1 of
the Plan, without any reduction for early commencement of benefits. In addition,
in computing Mr. Roth’s Final Average Compensation for purposes of computing his
benefit under Article III, the amount of his annual cash performance bonus for
each year on and after 2003 shall be deemed to be the greater of his actual
bonus for that year or his target bonus for such year, with the applicable
amount to be taken into account as Compensation in the month in which the bonus
for that year is paid to him or would have been paid to him in the absence of
his deferral election or other deferred payment provision applicable to such
compensation. Any deferred portion of the bonus shall not again be taken into
account as Compensation in the month in which that deferred portion is actually
paid. If Mr. Roth becomes entitled to a severance benefit under the Executive
Severance Plan by

18

--------------------------------------------------------------------------------


reason of a qualifying termination of Employee status after a Change in Control,
he shall be credited with such additional service and years of age, if any, as
is necessary, after application of paragraph (d) above, to qualify him for
benefits that would be payable had he terminated Employee status after
qualifying for an Early Retirement Date, provided that no benefit shall be
payable before his actual 55th birthday.
(f)    If Jim Johansson retires March 12, 2004 then the benefit to which he is
entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with an
additional one and one half years of service credit and one and one half years
of age credit.
(g)    If Robert Loehr retires on December 07, 2004, then the benefit to which
he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with
an additional 2 years of age credit.
(h)    When George Belhumeur retires, the benefit to which he is entitled under
Sections 3.1 and 3.2 of the Plan shall be determined by increasing his Final
Average Compensation (as defined in Section 1.11) by the dollar amount obtained
by dividing the accrued vacation and termination payments made to him in
connection with his retirement by 36; provided, however that in determining his
normal retirement benefit under Section 3.1 or his early retirement benefit
under Section 3.2, his Accrued Benefit shall in no event be less than his
Accrued Benefit as of February 28, 2004.
(i)    If Richard Balocco retires before February 28, 2007, then the benefit to
which he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated
with an additional two and one half years of age credit.
(j)    If Richard Pardini retires June 15, 2007, then the benefit to which he is
entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with an
additional three years of service credit.
(k)    Effective January 1, 2010, the monthly pension benefit payable under the
Plan to each of the following retired individuals shall be increased by 4%:
George Clements
Jim Johansson
Robert A. Loehr
Frederick R. Meyer
Barbara Y. Nilsen
Paul Schrieber
John W. Weinhardt


(l)    In computing her normal retirement benefit under Section 3.1 of the Plan,
Angela Yip shall be entitled to an additional Years of Service credit to the
extent necessary to bring her total Years of Service to 27.28 years (with her
maximum normal retirement benefit under Section 3.1 of the Plan to be limited to
sixty percent (60%) of her Final Average Compensation), provided Ms. Yip (i)
retires from the Company during the period beginning June 1, 2011 and ending
July 31, 2011 and (ii) delivers an effective and enforceable general release in

19

--------------------------------------------------------------------------------


accordance with the form Separation Agreement and Release approved by the
Executive Compensation Committee of the Board of Directors of SJW Corp. for
purposes of her special retirement benefit package. The Years of Service credit
so provided Ms. Yip shall not result in any change to the Benefit Commencement
Date of her retirement benefit or the form in which that benefit is to be paid
under the Plan.







20

--------------------------------------------------------------------------------


SCHEDULE I


Actuarial Equivalency Factors
For
10 Year Term Certain and Life Annuity Option


Age
Factor*
55
0.9888
56
0.9871
57
0.9852
58
0.9829
59
0.9803
60
0.9773
61
0.9739
62
0.9701
63
0.9659
64
0.9612
65
0.9559
66
0.9501
67
0.9436
68
0.9363
69
0.9281
70
0.9188

Based on RP-2000 table (Unisex), and 5% interest
* If the benefit commencement date for a participant is at an age and month that
is not an exact age integer in the above table, the appropriate conversion
factor will be interpolated on a straight line monthly basis between the factor
for the age integer in the above table most recently attained by the participant
and the next age integer thereafter in such table.






